Exhibit 10.1

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made as of
                         by and between CoTherix, Inc., a Delaware corporation
(the “Company”), and                          (“Indemnitee”), who has agreed to
serve as the                          [insert title or titles] of the Company
(the “Position(s)”).

RECITALS

WHEREAS, highly competent persons have become more reluctant to serve publicly
held corporations as directors, officers or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the business enterprise itself. The Amended and Restated
Certificate of Incorporation of the Company (the “Charter”) authorizes
indemnification of the officers and directors of the Company and the Bylaws of
the Company (the “Bylaws”) require such indemnification. Indemnitee may also be
entitled to indemnification pursuant to the General Corporation Law of the State
of Delaware (“DGCL”). The Charter, Bylaws and DGCL provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and members
of the board of directors, officers and other persons with respect to
indemnification;

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to Advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Charter and Bylaws and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder;

 

Page 1 of 14



--------------------------------------------------------------------------------

WHEREAS, Indemnitee is concerned that the protection available under the
Charter, Bylaws and DGCL and insurance may not be adequate in the present
circumstances, and in consideration of serving as a Fiduciary (as defined below)
desires to be assured of adequate protection, and the Company desires Indemnitee
to serve in such capacity. Indemnitee is willing to serve, and continue to serve
for or on behalf of the Company, on the condition that Indemnitee be so
indemnified; and

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1. Services to the Company. In his or her Position(s) with the Company,
and if and to the extent that Indemnitee takes on additional positions as a
Fiduciary within the Company or other Enterprises, and/or changes positions or
titles within the Company or other Enterprises, this Agreement shall protect
Indemnitee in all the capacities in which he or she is serving (and/or has
served) including without limitation in any such new positions or under any such
new titles. Indemnitee may at any time and for any reason resign from any such
position (subject to any other contractual obligation or any obligation imposed
by operation of law). This Agreement shall not be deemed an employment contract
between the Company (or any of its subsidiaries or any Enterprise) and
Indemnitee. The foregoing notwithstanding, this Agreement shall continue in
force after Indemnitee has ceased to serve as a Fiduciary of the Company.

Section 2. Definitions.

As used in this Agreement:

(a) “Business Day” shall mean any day that is not a Saturday, Sunday, or a day
on which banks in San Francisco, California are required or permitted to be
closed.

(b) “Corporate Status” describes the status of a person who is or was a
Fiduciary of the Company or of any other Enterprise in which capacity such
person is or was serving at the request of the Company.

(c) “Enterprise” shall mean the Company and any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise or entity of which Indemnitee is or was serving at the request of the
Company as a Fiduciary.

(d) “Expenses” shall include all reasonable attorneys’ fees and costs,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding, any and all judgments, fines, losses, liabilities, penalties
and amounts paid in settlement of any such claim in a Proceeding, any ERISA
excise taxes or penalties assessed or imposed in connection with any Proceeding,
any federal, state, local or foreign taxes imposed on Indemnitee as a result of
the actual or deemed receipt of any payments under this Agreement; and all
interest, assessments and other charges paid or payable in

 

Page 2 of 14



--------------------------------------------------------------------------------

connection with or in respect of any of the foregoing. Expenses also shall
include Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent.

(e) “Fiduciary” means an officer, director, employee, agent, fiduciary, trustee,
managing member or any similar position.

(f) “Independent Counsel” means a law firm, or a partner (or, if applicable,
member) of such a law firm, that is experienced in matters of corporation law
and neither presently is, nor in the five years prior to the date on which
Indemnitee seeks indemnification from the Company in connection with the
applicable Proceeding has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

(g) “Proceeding” shall include any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, regulatory
proceeding, investigation (whether formal or informal) inquiry, administrative
hearing or any other actual, threatened or completed proceeding, whether brought
in the right of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature, in which Indemnitee was, is or will be
involved as a party or witness or otherwise by reason of the fact that
Indemnitee is or was a Fiduciary of the Company, by reason of any action or
omission by him or her or of any action or omission on his or her part while
acting as a Fiduciary of the Company, or by reason of the fact that he or she is
or was serving at the request of the Company as a Fiduciary of another
Enterprise, in each case whether or not serving in such capacity at the time any
liability or expense is incurred for which indemnification, reimbursement, or
advancement of expenses can be provided under this Agreement.

Section 3. Indemnity in Third-Party Proceedings. The Company shall indemnify,
defend and hold harmless Indemnitee in accordance with the provisions of this
Section 3 if Indemnitee was, is, or is threatened to be made, a party to or
other participant in any Proceeding, other than a Proceeding by or in the right
of the Company to procure a judgment in its favor. Pursuant to this Section 3,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee or on his or her behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company and, in the case of a criminal proceeding, had
no reasonable cause to believe that his or her conduct was unlawful. Indemnitee
shall not enter into any settlement in connection with a Proceeding without 10
days prior written notice to the Company.

Section 4. Indemnity in Proceedings by or in the Right of the Company or
Enterprise. The Company shall indemnify, defend and hold harmless Indemnitee in
accordance with the provisions of this Section 4 if Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding by or in
the right of the Company or Enterprise to procure a judgment in its favor.
Pursuant to this Section 4, Indemnitee shall be indemnified against all

 

Page 3 of 14



--------------------------------------------------------------------------------

Expenses actually and reasonably incurred by him or her or on his or her behalf
in connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner he or she reasonably believed to
be in or not opposed to the best interests of the Company. No indemnification
for Expenses shall be made under this Section 4 in respect of any claim, issue
or matter as to which Indemnitee shall have been finally adjudged by a court in
a judgment from which there is no further right of appeal to be liable to the
Company or such Enterprise, unless and only to the extent that the court in
which the Proceeding was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for such
expenses as such court shall deem proper.

Section 5. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
extent that Indemnitee is a party to or a participant in and is successful, on
the merits or otherwise, in any Proceeding or in defense of any claim, issue or
matter therein, in whole or in part, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by him or her in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against (a) all Expenses actually and reasonably incurred by him or
her or on his or her behalf in connection with each successfully resolved claim,
issue or matter and (b) any claim, issue or matter related to any such
successfully resolved claim, issue or matter. For purposes of this Section and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

Section 6. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party, the Company shall indemnify, defend and hold harmless the Indemnitee
against all Expenses incurred by him or her or on his or her behalf in
connection therewith.

Section 7. Additional Indemnification.

(a) Notwithstanding any limitation in Sections 3, 4, or 5, the Company shall
indemnify, defend and hold harmless Indemnitee to the fullest extent permitted
by law if Indemnitee is a party to or threatened to be made a party to any
Proceeding (including a Proceeding by or in the right of the Company to procure
a judgment in its favor) against all Expenses actually and reasonably incurred
by Indemnitee in connection with the Proceeding.

(b) For purposes of Section 7(a), the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:

(1) to the fullest extent permitted by the provision of the DGCL that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL, and

(2) to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

 

Page 4 of 14



--------------------------------------------------------------------------------

Section 8. Exclusions. Notwithstanding any provision in this Agreement to the
contrary, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against Indemnitee:

(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except with respect to any
excess beyond the amount paid under any insurance policy or other indemnity
provision.

(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law; provided that the Company shall
Advance Expenses hereunder for an alleged Section 16(b) violation unless the
Company determines that Indemnitee violated Section 16(b); or

(c) for which payment is prohibited by applicable law.

Section 9. Payment and Advances of Expenses. The Company shall advance, to the
extent not prohibited by law, the Expenses incurred by Indemnitee in connection
with any Proceeding (an “Advance”) as promptly as reasonably possible, and in
any event within 10 Business Days after the receipt by the Company of a written
statement or written statements requesting such payments (which shall include
invoices received by Indemnitee in connection with such Expenses but, in the
case of invoices in connection with legal services, any references to legal work
performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice)
from time to time, whether prior to or after final disposition of any
Proceeding. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay the expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. Advances shall include any and all reasonable
Expenses incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing and forwarding statements to the Company
to support the Advances claimed. The Indemnitee shall qualify for Advances upon
the execution and delivery to the Company of this Agreement which shall
constitute an undertaking providing that the Indemnitee undertakes to the
fullest extent permitted by law to repay the Advance if and to the extent that
it is ultimately determined by final judicial decision from which there is no
further right to appeal that Indemnitee is not entitled to be indemnified by the
Company. The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall in all events continue until final disposition
of any proceeding, including any appeal therein.

Section 10. Procedure for Notification and Defense of Claim.

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request therefor.

(b) The Company will be entitled to participate in the Proceeding at its own
expense.

(c) The Company shall not enter into any settlement of any Proceeding to which
Indemnitee is a party without Indemnitee’s prior written consent, which shall
not be unreasonably withheld. The Company acknowledges that Indemnitee may
reasonably withhold his or her consent to any settlement that imposes any
penalty, limitation, charge, administrative

 

Page 5 of 14



--------------------------------------------------------------------------------

action or other claim or detriment (including any reputational detriment) on him
or her, other than any settlement solely for money damages which is paid in full
by the Company pursuant to this Agreement and which settlement does not
otherwise adversely affect Indemnitee.

Section 11. Procedure upon Application for Indemnification; Selection of
Independent Counsel.

(a) Upon written request by Indemnitee for indemnification pursuant to
Section 10(a), a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case by
Independent Counsel chosen in accordance with Section 11(b) below as promptly as
reasonably possible, and in any event within thirty (30) days of delivery of
such written request (except to the extent Independent Counsel demonstrates that
such determination cannot reasonably be made within such thirty (30) day period,
in which case the period for making such determination shall be extended to such
period as would be reasonable (but in no event exceeding ninety (90) days),
provided that Independent Counsel continues to work diligently to reach such
determination). If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination. Indemnitee shall cooperate with the Independent Counsel
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such counsel upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the Independent Counsel shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

(b) This Section 11(b) shall govern the selection of Independent Counsel with
regard to any Proceeding for which Indemnitee seeks indemnification under this
Agreement. The Independent Counsel shall be selected by Indemnitee. The Company
agrees to pay the reasonable fees and expenses of any Independent Counsel and to
fully indemnify such counsel against any and all Expenses, claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto. The Company may, within 10 days after written notice of such
selection, deliver to the Indemnitee a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 2 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within 20 days after the later of
submission by Indemnitee of a written request for indemnification pursuant to
Section 10(a) hereof, and the final disposition of the Proceeding, no
Independent Counsel shall have been selected and not objected to, the Indemnitee
may petition a court of competent jurisdiction for resolution of any objection
which shall have been made by the Company to the selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the court or by such other person as the court shall designate, and the
person with respect to whom all objections are so resolved or the person so
appointed shall act as Independent Counsel under Section 11(a) hereof. Upon the
due commencement of any judicial proceeding or arbitration pursuant to

 

Page 6 of 14



--------------------------------------------------------------------------------

Section 13(a) of this Agreement, Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

Section 12. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder, the Independent Counsel making such determination shall presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 10(a) of this
Agreement, and the Company shall have the burden of proof to overcome that
presumption in connection with the making by the Independent Counsel of any
determination contrary to that presumption. Neither the failure of the Company
or of Independent Counsel to have made a determination prior to the commencement
of any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company or by Independent Counsel that Indemnitee
has not met such applicable standard of conduct, shall be a defense to the
action or create a presumption that Indemnitee has not met the applicable
standard of conduct.

(b) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement (with or without court approval) or conviction,
or upon a plea of nolo contendere or its equivalent, shall not of itself
adversely affect the right of Indemnitee to indemnification or create a
presumption that Indemnitee did not act in good faith and in a manner which he
or she reasonably believed to be in or not opposed to the best interests of the
Company or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that his or her conduct was unlawful.

(c) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Enterprise, including financial statements, or on
information supplied to Indemnitee by the officers of the Enterprise in the
course of their duties, or on the advice of legal counsel for the Enterprise or
the Board or counsel selected by any committee of the Board or on information or
records given or reports made to the Enterprise by an independent certified
public accountant or by an appraiser, investment banker or other expert selected
with the reasonable care by the Company or the Board or any committee of the
Board. The provisions of this Section 12(c) shall not be deemed to be exclusive
or to limit in any way the other circumstances in which the Indemnitee may be
deemed to have met the applicable standard of conduct set forth in this
Agreement.

(d) The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Enterprise shall not be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.

Section 13. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 11 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 9
of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made within the time periods set forth in Section 11(a) of this
Agreement, (iv) payment of indemnification is not made pursuant to

 

Page 7 of 14



--------------------------------------------------------------------------------

Section 5 or 6 or the last sentence of Section 11(a) of this Agreement within
five (5) days after receipt by the Company of a written request therefor, or
(v) payment of indemnification pursuant to Section 3, 4 or 7 of this Agreement
is not made within five (5) days after a determination has been made that
Indemnitee is entitled to indemnification, Indemnitee shall be entitled to an
adjudication by a court of his or her entitlement to such indemnification or
advancement of Expenses. Alternatively, Indemnitee, at his or her option, may
seek an award in arbitration to be conducted by a single arbitrator pursuant to
the Commercial Arbitration Rules of the American Arbitration Association.
Indemnitee shall commence such proceeding seeking an adjudication or an award in
arbitration within 180 days following the date on which Indemnitee first has the
right to commence such proceeding pursuant to this Section 13(a); provided,
however, that the foregoing clause shall not apply in respect of a proceeding
brought by Indemnitee to enforce his or her rights under Section 5 of this
Agreement. The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 11(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 13 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 13 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

(c) If a determination shall have been made pursuant to Section 11(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 13, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

(d) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 13 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement. The Company shall indemnify
Indemnitee against any and all Expenses and, if requested by Indemnitee, shall
(within ten (10) days after receipt by the Company of a written request
therefore) Advance, to the extent not prohibited by law, such Expenses to
Indemnitee, which are incurred by Indemnitee in connection with any action
brought by Indemnitee for indemnification or Advance of Expenses from the
Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery, as the case may be.

Section 14. Non-exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Charter,
the Company’s Bylaws, any agreement, a vote of stockholders or a resolution of
directors, or otherwise. No amendment, alteration or modification of this
Agreement or of any provision hereof shall limit or restrict any

 

Page 8 of 14



--------------------------------------------------------------------------------

right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee in his or her Corporate Status prior to such
amendment, alteration or modification. No amendment, alteration or repeal of
relevant provisions of the DGCL or any other applicable law shall limit or
restrict any right of Indemnitee under this Agreement, and to the extent that a
change in Delaware law, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Charter, Bylaws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

(b) The Company shall at all times, unless it has made a good faith
determination as set forth below, obtain and maintain a policy or policies of
insurance with reputable insurance companies providing the officers and
directors of the Company and any other Enterprise (including Indemnitee) with
coverage for losses from wrongful acts, or to insure the Company’s performance
of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. To the extent the
Company maintains an insurance policy or policies providing directors’ and
officers’ liability insurance, Indemnitee shall be named as an insured in such a
manner as to provide Indemnitee the same rights and benefits as are accorded to
the most favorably insured of the Company’s independent directors under such
policy or policies, if Indemnitee is a director of the Company or any other
Enterprise; or of the Company’s officers under such policy or policies, if
Indemnitee is not a director but is an officer of the Company or any other
Enterprise; or of the Company’s officers under such policy or policies, if
Indemnitee is not an officer or director but is otherwise a Fiduciary of the
Company or any other Enterprise. To the extent it is commercially feasible to do
so, any such insurance shall provide that if Indemnitee is a director of the
Company or any other Enterprise, such insurance shall be available whether or
not the Company or any other Enterprise could indemnify its directors as a legal
or economic matter and shall protect Indemnitee (through issuance of a separate
policy, inclusion of a severability provision, or otherwise) against loss of
coverage based on acts by any officer or employee of the Company or any other
Enterprise. If, at the time of the receipt of a notice of a claim pursuant to
the terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies. Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain any insurance if the Company determines in good
faith that such insurance is not reasonably available, if the premium costs for
such insurance are disproportionate to the amount of coverage provided, if the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or if Indemnitee is covered by similar insurance
maintained by a subsidiary or parent of the Company.

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

Page 9 of 14



--------------------------------------------------------------------------------

(d) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (or for which advancement is provided hereunder)
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.

(e) The Company’s obligation to indemnify or Advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a Fiduciary of
any other Enterprise shall be reduced by any amount Indemnitee has actually
received as indemnification or advancement of Expenses from such other
Enterprise.

(f) In the event of a Change in Control (as defined in the Company’s 2004 Equity
Incentive Plan), the Company or its successor or acquiror shall maintain in
force and effect this Agreement and any and all insurance policies then
maintained by the Company in providing directors’ and officers’ insurance, in
respect of Indemnitee, or a policy with coverage of a type and in an amount no
less favorable to Indemnitee than such existing policies maintained by the
Company’s successor or acquiror, for a period of six (6) years following the
Change in Control. The Company may, but shall not be required to, create a trust
fund, grant a security interest or use other means, including without limitation
a letter of credit, to ensure the payment of such amounts as may be necessary to
satisfy its obligations to indemnify and Advance Expenses pursuant to this
Agreement.

(g) The Company shall indemnify Indemnitee for Expenses incurred by Indemnitee
in connection with action brought by Indemnitee for recovery under any insurance
policy referred to in this Section 14, and shall Advance to Indemnitee the
Expenses of such action; provided, however, that by executing this Agreement
Indemnitee hereby undertakes to promptly re-pay the Company for any such
advanced Expenses if a court of competent jurisdiction finds that all of the
claims brought by the Indemnitee were frivolous in addition to other repayment
undertakings made by Indemnitee in this Agreement.

Section 15. Duration of Agreement; Successors and Assigns. All agreements and
obligations of the Company contained herein shall continue during the period
Indemnitee is a director, officer, employee or other agent of the Company (or is
or was serving at the request of the Company as a director, officer, employee or
other agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise) and shall continue thereafter so long as
Indemnitee shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal, arbitrational,
administrative or investigative (formal or informal), by reason of the fact that
Indemnitee was serving in the capacity referred to herein. No legal action shall
be brought and no cause of action shall be asserted by or in the right of the
Company against Indemnitee, Indemnitee’s estate, spouse, heirs, executors or
personal or legal representatives after the expiration of two (2) years from the
date of accrual of such cause of action, and any claim or cause of action of the
Company shall be extinguished and deemed released unless asserted by the timely
filing of a legal action within such two (2) year period; provided, however,
that if any longer or shorter period of limitations is otherwise applicable to
any such cause of action by law, such longer or shorter period shall govern.
This Agreement shall be binding upon the Company and its successors and assigns
and shall inure to the benefit of Indemnitee and his or her heirs, executors and
administrators. The Company shall require and cause any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise)

 

Page 10 of 14



--------------------------------------------------------------------------------

to all, substantially all, or a substantial part, of the business and/or assets
of the Company, by written agreement, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.

Section 16. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

Section 17. Enforcement; Integration.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a Fiduciary of the Company, and the Company acknowledges
that Indemnitee is relying upon this Agreement in serving as a Fiduciary of the
Company.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Charter of the Company, the Bylaws of
the Company and applicable law, and shall not be deemed a substitute therefor,
nor to diminish or abrogate any rights of Indemnitee thereunder.

Section 18. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by the parties
thereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.

Section 19. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement or otherwise.

Section 20. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have

 

Page 11 of 14



--------------------------------------------------------------------------------

been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:

(a) If to Indemnitee, at such address as Indemnitee shall provide to the
Company.

(b) If to the Company to:

CoTherix, Inc.

2000 Sierra Point Parkway, Suite 600

Brisbane, CA 94005-1846

Attention: General Counsel

or to any other address as may have been furnished to Indemnitee by the Company.

Section 21. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

Section 22. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 13(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in, at the option of Indemnitee and as selected in his or her sole
discretion, (a) the Delaware Court of Chancery (the “Delaware Court”) or (b) the
state or federal courts sitting in the City and County of San Francisco,
California (the “San Francisco Courts”), and not in any other state or federal
court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court or
the San Francisco Courts, as selected by the Indemnitee, for purposes of any
action or proceeding arising out of or in connection with this Agreement,
(iii) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court or the San Francisco Courts, as selected by the
Indemnitee, and (iv) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Delaware Court or the San Francisco
Courts, as selected by the Indemnitee, has been brought in an improper or
inconvenient forum. The Company and Indemnitee each appoint, for purposes of any
such action or proceeding that is brought in the Delaware Court and to the
extent such party is not otherwise subject to service of process in the State of
Delaware, The Corporation Trust Company, Wilmington, Delaware as its agent in
the State of Delaware as such party’s agent for acceptance of legal process in
connection with any such action or proceeding against such party with the same
legal force and validity as if served upon such party personally within the
State of Delaware.

 

Page 12 of 14



--------------------------------------------------------------------------------

Section 23. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

Section 24. Termination of Prior Agreement. Upon execution of this Agreement by
the Company and Indemnitee, such parties hereto acknowledge that any
indemnification agreement previously entered into by and between Indemnitee and
the Company which provided for the indemnification of Indemnitee pursuant to the
terms and conditions thereof is hereby amended, restated and superseded in its
entirety by this Agreement.

Section 25. Miscellaneous. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

[remainder of page intentionally left blank]

 

Page 13 of 14



--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

COTHERIX, INC. By:  

 

Name:   Title:   INDEMNITEE:

 

[Name]

 

Page 14 of 14